        Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 1 of 24




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

______________________________________

IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
PRICING ANTITRUST LITIGATION                           16-MD-2724
______________________________________
                                                       HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

END-PAYER PLAINTIFFS’ OVERARCHING                      18-CV-2401
CONSPIRACY CLASS ACTION COMPLAINT

INDIRECT RESELLER PLAINTIFFS’ AMENDED                  18-CV-2533
OVERARCHING CONSPIRACY COMPLAINT

THE KROGER CO. ET AL. AMENDED                          18-CV-284
COMPLAINT

HUMANA, INC. AMENDED COMPLAINT                         18-CV-3299

______________________________________

                                 [PROPOSED] ORDER

       AND NOW, this ___ day of _________ 2019, upon consideration of Defendant West-

Ward Pharmaceuticals Corp.’s (“West-Ward”) Motion to Dismiss, and any responses thereto, it

is ORDERED that the Motion to Dismiss is GRANTED and the following claims are

DISMISSED WITH PREJUDICE against West-Ward:

Complaint                                    Counts
End-Payer Plaintiffs’ Overarching Conspiracy All Counts
Complaint

Indirect Reseller Plaintiffs’    Overarching All Counts
Conspiracy Complaint

The Kroger Co. et al. Amended Complaint       Counts One, Twelve

Humana, Inc. Amended Complaint                Counts XLVI-L, CVI-CX
Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 2 of 24




                               BY THE COURT:




                               CYNTHIA M. RUFE
                               United States District Judge
        Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 3 of 24




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

______________________________________

IN RE: GENERIC PHARMACEUTICALS                            MDL 2724
PRICING ANTITRUST LITIGATION                              16-MD-2724
______________________________________
                                                          HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

END-PAYER PLAINTIFFS’ OVERARCHING                         18-CV-2401
CONSPIRACY CLASS ACTION COMPLAINT

INDIRECT RESELLER PLAINTIFFS’ AMENDED                     18-CV-2533
OVERARCHING CONSPIRACY COMPLAINT

THE KROGER CO. ET AL. AMENDED                             18-CV-284
COMPLAINT

HUMANA, INC. AMENDED COMPLAINT                            18-CV-3299

______________________________________

DEFENDANT WEST-WARD PHARMACEUTICALS CORP.’S MOTION TO DISMISS
THE OVERARCHING CONSPIRACY CLAIMS FILED BY END-PAYER PLAINTIFFS,
 INDIRECT RESELLER PLAINTIFFS, KROGER PLAINTIFFS, AND HUMANA, INC.

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), and for the reasons set forth in the

accompanying Memorandum of Law, Defendant West-Ward Pharmaceuticals Corp. (“West-

Ward”), respectfully moves this Court to dismiss the following claims against West-Ward:

Complaint                                    Counts
End-Payer Plaintiffs’ Overarching Conspiracy All Counts
Complaint

Indirect Reseller Plaintiffs’     Overarching All Counts
Conspiracy Complaint

The Kroger Co. et al. Amended Complaint          Counts One, Twelve

Humana, Inc. Amended Complaint                   Counts XLVI-L, CVI-CX
        Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 4 of 24




       Pursuant to Rule 7.1(f) of the Local Rules of Civil Procedure, West-Ward requests oral

argument on its Motion to Dismiss.

DATED: February 21, 2019                                 Respectfully submitted,

                                                         /s/ Jan P. Levine
                                                         Jan P. Levine
                                                         Robin P. Sumner
                                                         Michael J. Hartman
                                                         PEPPER HAMILTON LLP
                                                         3000 Two Logan Square
                                                         Eighteenth & Arch Streets
                                                         Philadelphia, PA 19103-2799
                                                         Tel. (215) 981-4000
                                                         Fax. (215) 981-4750

                                                         Keith J. Harrison
                                                         Shari Ross Lahlou
                                                         CROWELL & MORING LLP
                                                         1001 Pennsylvania Avenue, NW
                                                         Washington, D.C. 20004-2595
                                                         Tel. (202) 624-2500
                                                         Fax. (202) 624-5116

                                                         Attorneys for Defendant West-Ward
                                                         Pharmaceuticals Corp.
      Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 5 of 24

PEPPER HAMILTON DRAFT
PRIVILEGED AND CONFIDENTIAL
ATTORNEY-CLIENT, JOINT DEFENSE,
AND WORK PRODUCT PRIVILEGED

                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

______________________________________

IN RE: GENERIC PHARMACEUTICALS               MDL 2724
PRICING ANTITRUST LITIGATION                 16-MD-2724
______________________________________
                                             HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

END-PAYER PLAINTIFFS’ OVERARCHING            18-CV-2401
CONSPIRACY CLASS ACTION COMPLAINT

INDIRECT RESELLER PLAINTIFFS’ AMENDED        18-CV-2533
OVERARCHING CONSPIRACY COMPLAINT

THE KROGER CO. ET AL. AMENDED                18-CV-284
COMPLAINT

HUMANA, INC. AMENDED COMPLAINT               18-CV-3299

______________________________________


          MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
   WEST-WARD PHARMACEUTICALS CORP.’S MOTION TO DISMISS THE
  OVERARCHING CONSPIRACY CLAIMS FILED BY END-PAYER PLAINTIFFS,
INDIRECT RESELLER PLAINTIFFS, KROGER PLAINTIFFS, AND HUMANA, INC.
        Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 6 of 24




                                               TABLE OF CONTENTS


I.     INTRODUCTION .............................................................................................................. 1

II.    BACKGROUND ................................................................................................................ 2

III.   ARGUMENT ...................................................................................................................... 4

       A.        EPPs and IRPs Do Not Sufficiently Plead West-Ward’s Participation in an
                 Overarching 19-Drug Conspiracy ........................................................................... 4

                 1.         EPPs and IRPs Do Not Allege West-Ward Participated In or Was
                            Aware of Any of the Conduct Purportedly Evidencing the
                            Overarching Conspiracy ............................................................................. 5

                 2.         EPPs’ and IRPs’ Allegations Regarding West-Ward and Doxy RR
                            Are Inconsistent With the Alleged Heritage-Centric 19-Drug
                            Conspiracy .................................................................................................. 8

       B.        DAPs Do Not Sufficiently Plead West-Ward’s Participation in an
                 Overarching Conspiracy or a Separate Mini Overarching Doxycycline
                 Conspiracy ............................................................................................................ 11

                 1.         DAPs Do Not Sufficiently Allege How West-Ward Purposefully
                            Joined and Participated in an Overarching Conspiracy ............................ 11

                 2.         DAPs Do Not Sufficiently Plead that West-Ward Plausibly Joined
                            a General Doxycycline Conspiracy .......................................................... 14

IV.    CONCLUSION ................................................................................................................. 15




                                                                  i
             Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 7 of 24




                                                  TABLE OF AUTHORITIES

                                                                                                                                         Page(s)
CASES

BanxCorp v. LendingTree LLC, No. 10-2467, 2011 U.S. Dist. LEXIS 12258
   (D.N.J. Feb. 7, 2011)..................................................................................................................6

In re Chocolate Confectionary Antitrust Litig., 801 F.3d 383 (3d Cir. 2015) ...............................13

In re Generic Pharms. Pricing Antitrust Litig., 338 F. Supp. 3d 404 (E.D. Pa.
    2018) ..............................................................................................................................5, 14, 15

Jung v. Ass’n of Am. Med. Colleges, 300 F. Supp. 2d 119 (D.D.C. 2004) ......................................6

In re K-Dur Antitrust Litig., No. 01-1652, 2016 WL 755623 (D.N.J. Feb. 25,
    2016) ..........................................................................................................................................4

Precision Assoc. v. Panalpina World Transport (Holding) Ltd., 08-42, No. 2011
   WL 7053807 (E.D.N.Y. Jan. 4, 2011) .......................................................................................5

In re Processed Eggs Antitrust Litig., 821 F. Supp. 2d 709 (E.D. Pa. 2011) ..................................6

Rogers v. Detroit Police Department, 595 F. Supp. 2d 757 (E.D. Mich. 2009) ............................15

In re TFT-LCD (Flat Panel) Antitrust Litig., 586 F. Supp. 2d 1109 (N.D. Cal.
    2008) ..........................................................................................................................................6

United States v. Kelly, 892 F.2d 255 (3d Cir. 1989) ........................................................................5

Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156
   (S.D.N.Y. 2015) .......................................................................................................................11




                                                                         ii
          Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 8 of 24




I.      INTRODUCTION

        Following the lead of the State Attorneys General’s (“Plaintiff States”) multi-drug

complaint arising out of the alleged actions of Heritage Pharmaceuticals (“Heritage”), more than

two years into this massive MDL, certain private plaintiffs filed “overarching conspiracy

complaints” seeking to hold defendants jointly and severally liable for overcharges allegedly

paid on as many as 40 different drugs. These private plaintiffs claim these overcharges resulted

from an alleged agreement among all named defendants to fix prices and allocate “fair share” for

all named drugs. Four of the private plaintiffs’ (“Plaintiffs”) overarching conspiracy complaints1

seek to hold West-Ward Pharmaceuticals Corp. (“West-Ward”) jointly and severally liable for a

conspiracy to fix prices and allocate “fair share” for as many as 40 drugs, despite the facts that (i)

the Plaintiff States do not name West-Ward as a defendant, (ii) during the relevant time period,

West-Ward sold only one drug at issue in the EPPs’ and IRPs’ follow-on complaints and two of

the drugs at issue in the DAPs’ follow-on complaints (none of which are at issue in the Plaintiff

States’ complaint), and, most importantly, (iii) no complaint alleges that West-Ward made any

agreement or took any action at all with respect to any drug it did not sell. Accordingly,

Plaintiffs’ overarching conspiracy claims against West-Ward must be dismissed because each

complaint fails to plead any fact from which one could infer plausibly that West-Ward was even

aware of, much less committed to, an agreement to eschew price competition and allocate “fair

share” across all of the drugs at issue in each complaint.2



1
 The Class Plaintiffs filing complaints at issue in this motion are the End-Payer Plaintiffs (“EPPs”) and Indirect
Reseller Plaintiffs (“IRPs”). Neither the Direct Purchaser Plaintiffs (“DPPs”) nor Marion Diagnostic Center, LLC
name West-Ward as a Defendant in their overarching conspiracy complaints.
The Direct Action Plaintiffs or “DAPs” filing complaints at issue in this motion are The Kroger Co., Albertsons
Companies, LLC, and H.E. Butt Grocery Company, L.P. (“Kroger”), and Humana Inc. (“Humana”).
2
  West-Ward also joins in Defendants’ Joint Motion to Dismiss Plaintiffs’ Overarching Conspiracy Claims and
supporting Memoranda of Law.
          Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 9 of 24




II.     BACKGROUND

        On March 2, 2016, International Union of Operating Engineers Local 30 Benefits Fund,

an EPP, filed the first complaint ultimately giving rise to this MDL. See IUOE Local 30 Benefits

Fund v. Lannett Co., Inc. et al., No. 2:16-cv-00990 (E.D. Pa., filed Mar. 2, 2016). That

complaint accused West-Ward and five other manufacturers (but not Heritage) of conspiracies to

fix the prices of Doxycycline Regular Release (“Doxy RR”) and Digoxin.3 In the nearly three

years since, more than 100 different individual complaints have come into this MDL, but none

specifically accuses West-Ward of conspiring as to any other drug.

        Although Class Plaintiffs EPPs and IRPs,4 and DAPs Kroger and Humana, each name

West-Ward as a Defendant in their “overarching conspiracy” claims, none pleads allegations

connecting West-Ward to a larger, overarching agreement that goes beyond the alleged

individual Doxy RR and Digoxin conspiracies. Indeed, EPPs’ and IRPs’ overarching conspiracy

complaints, which allege a 19-drug conspiracy and that Doxy RR (but not Digoxin) was part of

that conspiracy, reference and rely on their standalone Doxycycline complaints (see EPP Compl.

at 79 n.76; IRP Compl. ¶¶ 4, 126 & p.75 n.22) and plead almost nothing additional about West-

Ward.5 Critically, no overarching conspiracy complaint implicates West-Ward in any of the

3
  Although that complaint referred generally to Doxycycline, the allegations specific to the Defendants’ alleged
pricing conduct clearly related to only Doxy RR products. (See, e.g., IUOE Compl. ¶ 62.)
4
  As discussed supra, DPPs do not name West-Ward as a Defendant in their overarching conspiracy claims despite
alleging the same general Heritage-centric conspiracy as EPPs and IRPs.
5
  The allegations in EPPs’ overarching conspiracy complaint specific to West-Ward and not already included in their
standalone Doxycycline complaint are limited to: (i) West-Ward attended the same January 29-February 1, 2012
ECRM event as Sun and Heritage, which occurred eight months before West-Ward is alleged to have raised its
Doxy RR prices (EPP Compl. ¶ 152); (ii) West-Ward increased its Doxy RR prices within the same general
timeframe that other Defendants raised prices on certain other drugs West-Ward did not sell (id. ¶¶ 154, 156, 269
n.74, ); (iii) West-Ward raised the price of Digoxin (which is not alleged to be part of the overarching conspiracy)
(id. ¶ 166); (iv) West-Ward holds an ANDA for Zoledronic Acid and a discontinued ANDA for Meprobamate (id.
¶¶115-16); and (v) West-Ward received a subpoena from the Connecticut attorney general (id. ¶ 657).
The only allegation in IRPs’ overarching conspiracy complaint specific to West-Ward and not included in its
standalone Doxycycline complaint is that West-Ward received a subpoena from the Connecticut attorney general.
(IRP Compl. ¶ 58.)


                                                         2
         Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 10 of 24




conduct that Plaintiffs allege evidences the existence of a broader multi-drug agreement.

Specifically:

             •   No complaint alleges that West-Ward was even aware of any alleged agreement
                 to fix the price or allocate “fair share” for any drug other than Doxy RR and
                 Digoxin, much less that it took any action with respect to Doxy RR or Digoxin in
                 reliance on such an alleged agreement.

             •   No complaint alleges that West-Ward agreed to allocate “fair share” across the
                 multiple drug markets by agreeing to stay out of the market for, or to take any
                 action with respect to, any drug in exchange for another Defendant’s agreement to
                 stay out of the market for, or take any action with respect to, Doxy RR or
                 Digoxin, or by trading customers in one market for customers in a different
                 market.

             •   No complaint alleges that West-Ward ever used the term “fair share” in
                 discussing any drug.

             •   No complaint alleges that any West-Ward employee communicated (either in-
                 person or by phone call, email, or text message) with any employee of another
                 Defendant.

             •   No complaint alleges any, let alone frequent, telephone contact between West-
                 Ward and any other Defendant.

             •   No complaint alleges that West-Ward communicated with, or even sold any of the
                 same drugs as, Heritage—the alleged hub of the overarching conspiracy.

             •   No complaint alleges that any West-Ward employee was “directly implicated” in
                 anticompetitive conduct by the Plaintiff States (see, e.g., EPP Compl. ¶ 161).

             •   No complaint alleges that any of the alleged communications facilitating the
                 overarching conspiracy concerned Doxy RR or Digoxin.

        Indeed, West-Ward is wholly absent from every factual allegation fundamental to

Plaintiffs’ overarching conspiracy claims. This is unsurprising; Plaintiffs must (and often do)

concede these allegations come directly from the Plaintiff States’ amended complaint,6 which

does not name West-Ward and does not concern Doxy RR or Digoxin.


6
  Plaintiff States have been clear that they “don’t think it’s complicated at all as to what is at issue in [their]
complaint” as they “have brought a lawsuit focused on one company, Heritage Pharmaceuticals, and their role in
fixing prices and allocating markets on 15 different drugs.” (July 11, 2018 Hearing Tr. at 35:1117.) Although
DPPs, who do not name West-Ward, explicitly acknowledge that their complaint asserts the same Heritage-centric


                                                        3
         Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 11 of 24




III.    ARGUMENT

        To state overarching conspiracy claims against West-Ward, Plaintiffs must plead specific

facts rendering it plausible that West-Ward purposefully joined and participated in a conspiracy

that involved at least 19 different drugs when it sold at most two.7 Plaintiffs must tie West-

Ward’s alleged conduct with respect to Doxy RR and/or Digoxin to the alleged conduct of others

with respect to at least 18 (and up to 38) other drugs for which Plaintiffs concede West-Ward

took no action.8 Plaintiffs also must plead specific facts from which one could infer plausibly

that West-Ward would not have undertaken any action with respect to Doxy RR and/or Digoxin

without reasonable assurances that all Defendants would do the same with respect to all of the

drugs at issue.9 The complaints allege nothing of the sort and, therefore, Plaintiffs’ overarching

conspiracy claims against West-Ward should be dismissed.

        A.       EPPs and IRPs Do Not Sufficiently Plead West-Ward’s Participation in an
                 Overarching 19-Drug Conspiracy10

        EPPs and IRPs concede West-Ward sold only one drug, Doxy RR, that they allege is part

of the purported Heritage-centric overarching conspiracy they attempt to plead. Although the



multi-drug agreement as the Plaintiff States (DPP Compl. ¶ 3), EPPs and IRPs are less candid. However, it is clear
that EPPs and IRPs are alleging the same Heritage-centric claims as the Plaintiff States, and indeed IRPs concede
the “bulk of the specific facts” they allege comes from the Plaintiff States’ complaint. (IRP Compl. ¶ 5.)
7
  The law regarding what is necessary to plead an overarching conspiracy claim is fully set forth in Defendants’
Joint Memorandum of Law and will not be repeated here for purposes of efficiency. (See Defs. Joint. Mem. Section
II.)
8
  References to the number of drugs in each complaint include the multiple and distinct forms of Acetazolamide,
Doxycycline, Metronidazole, Nystatin, and Propranolol at issue, each involving different sets of Defendants and
requiring separate ANDA approval. (See Defs. Joint Br, Ex. A.)
9
  In other words, Plaintiffs must allege with precision that the individual Doxy RR conspiracy and/or Digoxin
conspiracy were interdependent on each of the other alleged individual drug sub-conspiracies at issue in the
respective complaint. See, e.g., In re K-Dur Antitrust Litig., No. 01-1652, 2016 WL 755623, at *21 (D.N.J. Feb. 25,
2016) (in evaluating interdependence, the court engages in an inquiry focused on “the extent to which the success or
failure of one conspiracy is independent of a corresponding success or failure by the other”).
10
  Neither EPPs nor IRPs assert causes of action for a Doxy RR sub-agreement. Accordingly, if the Court finds that
they do not sufficiently plead West-Ward’s plausible participation in the alleged overarching conspiracy, there
would be no remaining claims against West-Ward in these complaints.



                                                         4
         Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 12 of 24




Court previously held that Class Plaintiffs stated a plausible individual Doxy RR conspiracy

claim under the Sherman Act against West-Ward based on circumstantial evidence, see In re

Generic Pharms. Pricing Antitrust Litig., 338 F. Supp. 3d 404 (E.D. Pa. 2018) (Rufe, J.), EPPs

and IRPs now seek to hold West-Ward jointly and severally liable for an alleged vast multi-drug

conspiracy involving 19 different drugs.11 To do so, they need specific factual allegations

plausibly evincing that West-Ward “was aware of and agreed to the essential purpose” of raising

prices and eliminating competition for 18 other generic drugs. Precision Assoc. v. Panalpina

World Transport (Holding) Ltd., 08-42, No. 2011 WL 7053807, at *30 (E.D.N.Y. Jan. 4, 2011).

They cannot merely rely on their existing standalone Doxy RR claims to plead West-Ward into a

Heritage-centric 19-drug conspiracy, but that is exactly what they do, incorporating or relying on

their standalone Doxycycline complaints by reference and alleging almost nothing else about

West-Ward. Indeed, IRPs do not reference West-Ward in a single substantive allegation outside

of their six-paragraph Doxy RR section. (See IRP Compl. ¶¶ 125-30.) EPPs’ complaint is

similarly barren of specific allegations tying West-Ward to any agreement beyond one for just

Doxy RR.

                 1.       EPPs and IRPs Do Not Allege West-Ward Participated in or Was Aware
                          of Any of the Conduct Purportedly Evidencing the Overarching
                          Conspiracy

        To plead that West-Ward plausibly joined and committed to a 19-drug Heritage-centric

conspiracy, EPPs’ and IRPs’ complaints must contain well-pled factual allegations that West-

Ward was aware of, and committed to, a common goal that transcended its alleged individual

agreement on Doxy RR. See United States v. Kelly, 892 F.2d 255, 258-59 (3d Cir. 1989).

Rather than meet their burden, however, EPPs and IRPs engage in impermissible group pleading,
11
   That decision explicitly found Heritage was not sufficiently pled to be part of the Doxy RR conspiracy, and that
direct evidence of Heritage’s participation in a Doxy Delayed Release (“Doxy DR”) conspiracy did not implicate
West-Ward. In re Generic Pharms., 338 F. Supp. at 439-40.



                                                        5
         Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 13 of 24




making general allegations about “Defendants’” conduct and improperly attempting to extend

the alleged conduct of some to all.12 They do not allege specifically that West-Ward made any

agreement with respect to the 18 drugs it did not sell during the relevant time period or that West-

Ward participated in any of the conduct Plaintiffs claim evinces an agreement to coordinate

prices and market share across multiple drugs. Indeed, although EPPs and IRPs purport to allege

“direct evidence of dozens of acts in furtherance of the fair share conspiracy” (e.g., IRP Compl. ¶

69), they do not allege that West-Ward is implicated by any of it.

        For example, although the EPPs’ and IRPs’ overarching conspiracy complaints allege and

depend on a number of Defendant-to-Defendant communications (whether in-person, call, text,

or email), none involve West-Ward or even Doxy RR. (See, e.g., EPP Compl. ¶ 108 (no

intercompetitor communication emanating from or directed to West-Ward).) The charts EPPs

borrow from the Plaintiff States’ complaint concerning the frequency of phone and text

communications between purported “co-conspirators” contain no entries for West-Ward.13 (See

EPP Compl. ¶ 142.) As such, EPPs and IRPs do not allege any specific instance of West-Ward

communicating with any Defendant about Doxy RR or, more importantly, any of the other 18

drugs at issue. Nor do they allege that West-Ward was aware of communications between other



12
   See BanxCorp v. LendingTree LLC, No. 10-2467, 2011 U.S. Dist. LEXIS 12258, at *21 (D.N.J. Feb. 7, 2011)
(“Plaintiff’s use of the ‘global term’ defendants [and cartel] to apply to numerous parties without any specific
allegations that would tie each particular defendant to the conspiracy is not sufficient under Twombly and its
progeny.” (internal quotations omitted)); see also In re Processed Eggs Antitrust Litig., 821 F. Supp. 2d 709, 719-20
(E.D. Pa. 2011) (collecting similar cases); In re TFT-LCD (Flat Panel) Antitrust Litig., 586 F. Supp. 2d 1109, 1117
(N.D. Cal. 2008) (“[T]he complaint must allege that each individual defendant joined the conspiracy and played
some role in it because, at the heart of an antitrust conspiracy is an agreement and a conscious decision by each
defendant to join it.”); Jung v. Ass’n of Am. Med. Colleges, 300 F. Supp. 2d 119, 163-64 (D.D.C. 2004) (“[P]laintiffs
are not relieved from alleging that each individual defendant joined the conspiracy and played some role in it.”).
13
   EPPs attempt to justify the lack of West-Ward allegations in this regard by conceding that “[t]he State AG
Complaint does not name Perrigo, Taro or West-Ward as Defendants and thus does not include information about
telephone contacts involving these companies.” (EPP Compl. ¶ 141 n.55.) That West-Ward has not been named in
the Plaintiff States’ complaint is telling, and it cannot provide a backdoor inference that such “information”
otherwise exists for West-Ward.



                                                         6
         Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 14 of 24




Defendants.14 Accordingly, the conclusory statement that “there was a widespread pattern of

communications occurring simultaneously between Defendants that marketed and sold the Drugs

at Issue” (from which Plaintiffs suggest one can infer a vast conspiracy to fix price and allocate

“fair share” across multiple drugs) cannot apply to West-Ward. (E.g., id. ¶ 143.)

        Similarly, EPPs and IRPs allege that Defendants preserved their “fair share” arrangement

in individual drug markets by “refusing to bid for a particular customer or by providing a

pretextual bid that they knew would not be successful.” (Id. ¶ 7; see also id. ¶ 124, IRP Compl. ¶

71 (“[Defendants] often refused to bid or provided cover bids.”).) There are no allegations,

however, regarding the submission of a bid, or lack thereof, by West-Ward, nor are there any

allegations that any of this purported “sham” bid conduct occurred within the individual Doxy

RR market. (Cf. EPP Compl. ¶ 84 (bid conduct allegation regarding Nystatin tablets), ¶ 262

(alleging Heritage purposely overbid on Nimodipine).) Likewise, there are no allegations that

West-Ward participated in any horse trading of customers across the 19 different individual drug

markets. No complaint alleges that West-Ward was aware that any other Defendant engaged in

bid conduct of any sort with respect to any customer, or that West-Ward understood such

conduct to be part of a “fair share” agreement. Thus, EPPs and IRPs do not allege that West-

Ward participated in, or was even aware of, the primary method through which Defendants

allegedly carried out their overarching “fair share” conspiracy. Said differently, they do not

specifically allege that West-Ward took any action in furtherance of the alleged Heritage-centric

19-drug overarching conspiracy or was aware that any other Defendant did so.




14
  EPPs and IRPs attempt to muddy the waters at times by putting West-Ward at the same trade association event at
which two other Defendants allegedly communicated. (See, e.g., EPP Compl. ¶ 152.) There is no allegation that
any West-Ward representative was present at or otherwise aware of any “in-person communications” between
Defendants, or that any concerned Doxy RR or any other drug West-Ward sold.



                                                       7
        Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 15 of 24




               2.     EPPs’ and IRPs’ Allegations Regarding West-Ward and Doxy RR Are
                      Inconsistent With the Alleged Heritage-Centric 19-Drug Conspiracy

       West-Ward is uniquely situated in EPPs’ and IRPs’ overarching conspiracy complaints.

As discussed, they allege West-Ward sold only one of the 19 drugs purportedly making up the

overarching conspiracy (Doxy RR). West-Ward is the only single-drug Defendant in these

complaints that did not sell any of the same drugs as Heritage. As a result, West-Ward’s

participation in a 19-drug conspiracy, with Heritage as the hub, makes no sense.

       Particularly, the central thesis of EPPs’ and IRPs’ overarching conspiracy is that:

               an agreement between two Defendants to raise prices or to allocate
               market share on one drug would not likely hold where those same
               two Defendants engaged in vigorous price competition on another
               drug, or where a third manufacturer not party to that agreement
               entered the market with an intent to compete on price.

(EPP Compl. ¶ 102 (emphasis added).) Under this theory, therefore, two things must be pled

against West-Ward to plausibly suggest that its conduct as to Doxy RR was part of a larger 19-

drug overarching conspiracy. First, EPPs and IRPs must specifically allege that West-Ward

agreed with the other Doxy RR manufacturers to cease price competition as to at least one of the

other 18 drugs. They do not; West-Ward is not alleged to have sold or refrained from price

competition on any other drug at issue. Second, they must specifically allege that each of the

non-Doxy RR Defendants agreed to stay out of the Doxy RR market. They do not. Nor do they

allege the converse—that West-Ward agreed to stay out of any of the other 18 individual drug

markets. Although EPPs allege that West-Ward held an ANDA for Zoledronic Acid and a

discontinued ANDA for Meprobamate (Id. ¶¶ 115-16), they do not allege that West-Ward agreed

to stay out of either market. Accordingly, the specific allegations against West-Ward are entirely

inconsistent with the overarching conspiracy theory alleged.




                                                8
         Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 16 of 24




        Moreover, unlike other drugs, EPPs and IRPs include only limited allegations about

Doxy RR in their overarching conspiracy complaints, conceding that their real allegations

regarding Doxy RR (and thus West-Ward) are to be found in their existing Doxycycline

complaints. (See id. at 79 n.76; IRP Compl. ¶¶ 4, 126 & p.75 n.22)15 But those complaints

contradict EPPs’ and IRPs’ overarching conspiracy theory because they allege only that West-

Ward and four other Defendants were able to successfully coordinate Doxy RR prices starting in

Fall 2012 specifically because the Doxy RR market was “susceptible to cartelization.” (EPP

Doxy Compl. ¶ 171.) In other words, those complaints unequivocally allege that it was the

characteristics of the Doxy RR market that allowed West-Ward and the other four named

Defendants to collude on Doxy RR prices, not what was occurring in any other drug market or

the existence of an agreement as to any other drug. (See id. ¶¶ 171-93.)

        Yet now these same plaintiffs seek to hold West-Ward jointly and severally liable for an

overarching conspiracy by averring that Doxy RR pricing coordination could have been

successful only if it was part of a larger 19-drug overarching conspiracy involving a number of

manufacturers that never sold Doxy RR. This is nonsensical and contradictory. Indeed, EPPs’

and IRPs’ standalone Doxycycline complaints do not allege that the individual Doxy RR

agreement depended on agreements between and among the Doxy RR Defendants to eschew

“vigorous price competition on another drug” (EPP Compl. ¶ 102) or that the Doxy RR

Defendants rigged bids, allocated customers, or agreed on “fair share.”                     EPPs’ and IRPs’

overarching conspiracy theory is built on these components, but their overarching conspiracy

complaints fail to implicate West-Ward or Doxy RR in this regard.



15
   The section of EPPs’ overarching conspiracy complaint discussing the alleged Doxy RR sub-conspiracy is limited
to nine paragraphs. (EPP Compl. ¶¶ 288-96.) IRPs plead even less, devoting only six paragraphs to Doxy RR. (IRP
Compl. ¶¶ 126-31.)



                                                       9
        Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 17 of 24




        In this vein, EPPs and IRPs also do not allege any specific facts demonstrating how

West-Ward’s conduct and the alleged Doxy RR sub-conspiracy fit the mold of the broader “fair

share” conspiracy.      Central to their theory are conclusory allegations that “Defendants

communicated with each other to determine and agree on the amount of market share each

competitor would be allocated” and that “these shares were determined by the timing of each

Defendant’s entry into the market (with early entrants entitled to a proportionately larger share

than later entrants).” (Id. ¶ 6.) The complaints, however, lack any allegation at all about such

communications as to Doxy RR, which manufacturer was first in the Doxy RR market (and so

presumably entitled to a larger share), or how shares of the Doxy RR market were apportioned

based on entry. There are no allegations about West-Ward’s entry or market share at all.

        Rather, EPPs’ and IRPs’ standalone Doxy complaints allege that the Doxy RR market

was “mature” and that “[a]t one point there were over 20 manufacturers of generic

Doxycycline.” (E.g., EPP Doxy Compl.¶¶ 63, 115.) This is inconsistent with the type of pre-

entry communications and conduct EPPs and IRPs claim were fundamental to the overarching

conspiracy. (See, e.g., EPP Compl. ¶ 121 (“Defendants understood and engaged in the practice

of contacting their competitors when they were preparing to enter a particular generic market so

that they could allocate the market according to their “fair share” agreement.” (emphasis

added)).) In reality, Mylan, Actavis, West-Ward, and Sun received approval for their Doxy RR

ANDAs in the first half of the 1980s, and Par, through DAVA, allegedly began to sell Doxy RR

in April 2014 (18 months after the alleged Doxy RR price increases) after reaching a distribution

agreement with Chartwell Pharmaceuticals (which too held its ANDA since the early 1980s) (see

EPP Doxy Compl. ¶ 126).16 Unlike other drugs, where certain Defendants were allegedly


16
  According to the FDA’s Orange Book, Mylan received ANDA approval for Doxy RR capsules on March 29,
1982, Actavis on October 13, 1982, Chartwell on September 11, 1984, Hikma (West-Ward’s parent) on November


                                                   10
         Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 18 of 24




entering a new market during the relevant time period and purportedly agreeing on how to arrive

at “fair share,” the Doxy RR market was concededly “mature” with the majority of the

Defendants entering well before the overarching conspiracy allegedly originated. Consequently,

EPPs’ and IRPs’ own allegations beg a host of questions about how and when the Doxy RR

Defendants could have implemented the purported “fair share” agreement, which EPPs and IRPs

claim included decisions by manufacturers approved to sell Doxy RR for decades about

“whether and . . . when to enter [the Doxy RR] market” (EPP Compl. ¶ 103).17 These questions

remain wholly unanswered, and instead EPPs’ and IRPs’ own pleading demonstrates the

inconsistency between the specific allegations about West-Ward and the plausibility of its

participation in a Heritage-centric 19-drug “fair share” conspiracy.18

        B.       DAPs Do Not Sufficiently Plead West-Ward’s Participation in an
                 Overarching Conspiracy or a Separate Mini Overarching Doxycycline
                 Conspiracy

                 1.       DAPs Do Not Sufficiently Allege How West-Ward Purposefully Joined
                          and Participated in an Overarching Conspiracy

        DAPs’ kitchen sink approach to pleading, combining the Plaintiff States’ Heritage-centric

conspiracy with Class Plaintiffs’ standalone individual drug complaints, likewise fails to plead


7, 1984, and Sun on July 10, 1986. Attached as Exhibit 1 are copies of ANDA approval information as found on the
FDA’s online Orange Book site. The Court may take judicial notice of “documents retrieved from official
government websites.” Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156, 165 (S.D.N.Y.
2015).
17
  For instance, did the Doxy RR Defendants agree on “fair share” in the early 1980s and (implausibly) maintain the
agreed split for nearly 30 years before purportedly deciding to coordinate prices in Fall 2012? Did Mylan reclaim its
purported “fair share” upon reentering the Doxy RR market significantly after the allegedly coordinated Doxy RR
price increases in Fall 2012? Did DAVA/Par step into the shoes of Chartwell (which received ANDA approval
before both West-Ward and Sun) in the purported “fair share” equation when it allegedly entered a distribution
agreement in 2014?
18
   Inexplicably, Count Four of IRPs’ overarching conspiracy complaint contains a chart listing West-Ward among
Defendants that purportedly increased prices for Glyburide following a state of emergency in violation of the
Arkansas and California consumer protection statutes. (IRP Compl. at p.179.) However, West-Ward believes its
inclusion may have been an inadvertent error as the complaint does not allege that (1) West-Ward made or sold
Glyburide, or (2) West-Ward was part of the Glyburide sub-conspiracy (cf. id. ¶ 33). Indeed, no other complaint in
this MDL alleges West-Ward undertook any conduct with respect to Glyburide.



                                                        11
        Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 19 of 24




plausibly West-Ward’s participation in an overarching conspiracy involving as many as 40

different drugs. DAPs’ complaints, which also include separate counts against West-Ward for

Doxycycline generally (Doxy DR, Doxycycline Monohydrate (“Doxy Mono”), and Doxy RR)

and Digoxin, suffer from the same inadequacies as found in the EPPs’ and IRPs’ complaints.

Namely, they contain no well-pled factual allegations that West-Ward specifically participated in

any of the communications or acts purportedly evidencing an agreement to coordinate pricing

and market share across multiple drugs, or that West-Ward was even aware of any overarching

“fair share” conspiracy. (See, e.g., Kroger Compl. ¶¶ 174-75; Humana Compl. ¶¶ 199-203.)

       Kroger does not hide its inability to make these kinds of allegations about West-Ward.

Kroger admits that West-Ward was not one of the “Core Conspirators”—the seven Defendant

families that DAPs claim “engaged in the conduct alleged in this Complaint and directed the

implementation of an overarching conspiracy.” (Kroger Compl. ¶ 22.) Rather, Kroger lumps

West-Ward in with a “second group of conspirators” that were purportedly “induce[d] . . . to

participate” in a 40-drug conspiracy “as necessary.” (Id.) This is insufficient.

       Fatally, Kroger does not allege how West-Ward was induced to join an existing

overarching conspiracy.    None of the examples of the “Additional Conspirators” being so

induced relate to West-Ward, Doxy RR, or Digoxin. (See id. ¶¶ 820-22.) Further, Kroger does

not allege that West-Ward understood its alleged Doxy RR or Digoxin price increases to be

dependent on other Defendants’ conduct regarding other drugs.             Kroger alleges only in

conclusory terms that the “Core Conspirators” incentivized and compensated the “Additional

Conspirators,” such as West-Ward, not to lower their respective prices on individual drugs. (See,

e.g., id. ¶ 821.) But even if accepted as true, that provides no basis to plausibly infer that West-

Ward was aware it was being induced to join an overarching 40-drug conspiracy or intended to




                                                12
        Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 20 of 24




do so. Cf. In re Chocolate Confectionary Antitrust Litig., 801 F.3d 383, 404 (3d Cir. 2015)

(rejecting the theory that the conduct of conspirators could “facilitate” or “actuate” conspiratorial

conduct of other manufacturers without supporting facts that the latter had knowledge of the

former’s unlawful conduct).         Under Twombly, Kroger’s ipse dixit about “Additional

Conspirators” fails to plead plausibly that West-Ward joined a conspiracy with dozens of other

Defendants to allocate “fair share” and fix prices for 38 drugs it did not make or sell.

Accordingly, Kroger’s overarching conspiracy claim must be dismissed against West-Ward.

       Humana similarly fails to connect West-Ward to an overarching conspiracy involving

many drugs West-Ward never sold.          The 28-paragraph section purporting to describe the

workings of the “overarching generic drug conspiracy” does not mention West-Ward or any drug

it allegedly sold.    (See Humana Compl. ¶¶ 261-88.)           It simply restates conclusory and

insufficient allegations regarding “Defendants” generally and repeats the same Heritage-centric

allegations found in the Plaintiff States’ complaint, which, again, does not even name West-

Ward as a defendant. (See id.)

       The remainder of Humana’s complaint lacks any well-pled factual allegation that West-

Ward participated in, or was aware of, any conduct outside the bounds of the individual Doxy

RR and Digoxin markets. Tellingly, excluding definitional allegations and counts, Humana

references West-Ward in only three paragraphs outside of the sections dedicated to Doxycycline

and Digoxin. (See id. ¶ 181 (alleging (incorrectly) that West-Ward was a regular GPhA member

since 2013), ¶ 182 (alleging a West-Ward executive served on GPhA’s Board of Directors but

omitting the name of said executive); ¶ 253 (quoting a Hikma financial report discussing Doxy

RR profitability).) Nowhere does the complaint suggest that West-Ward’s conduct regarding

Doxy RR or Digoxin was informed by, or dependent upon, other Defendants’ actions regarding




                                                 13
        Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 21 of 24




other drugs at issue. Thus, even if Humana sufficiently pleads that West-Ward participated in

individual Doxy RR or Digoxin conspiracies, there are no well-pled factual allegations allowing

an inference that West-Ward did so only with the understanding that there were similar

agreements as to each and every other drug at issue. Thus, Humana’s overarching conspiracy

claims against West-Ward must be dismissed.

                2.         DAPs Do Not Sufficiently Plead that West-Ward Plausibly Joined a
                           General Doxycycline Conspiracy

        DAPs’ complaints fail to allege that West-Ward plausibly participated in a sub-

conspiracy regarding Doxycycline generally.        (See Kroger Compl. Count Twelve; Humana

Compl. Counts XLVI-L.) Although the Court has concluded that Class Plaintiffs’ standalone

Doxycycline Hyclate complaints plausibly state a Sherman Act claim that West-Ward conspired

to fix Doxy RR prices, see In re Generic Pharms., 338 F. Supp. 3d at 404, each complaint in this

MDL must stand on its own and, in fact, DAPs’ Doxycycline claims are inconsistent with those

of the Class Plaintiffs.

        Importantly, DAPs do not allege West-Ward participated in a sub-conspiracy limited to

the coordination of Doxy RR prices; they plead something much broader. They allege that West-

Ward participated in a mini overarching conspiracy involving three different Doxycycline drugs:

Doxy RR, Doxy DR, and Doxycycline Monohydrate (“Doxy Mono”). This general Doxycycline

conspiracy is implausible absent well-pled factual allegations suggesting a sufficient overlap

among the three separate drug markets or establishing their interdependence. (See, e.g., Defs.

Joint Mem. at 26-27.) None exist in DAPs’ complaints. Indeed, each drug is concededly made

by a different set of Defendants,19 and the drugs are not generic versions of the same brand drug.



19
 Doxy RR: Sun, Actavis, West-Ward, Par; Doxy DR: Heritage, Mylan, Mayne; Doxy Mono: Heritage, Lannett,
Mylan, Par.



                                                 14
         Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 22 of 24




The Court, in fact, has already recognized that factual allegations regarding Doxy DR do not

permit inferences regarding Doxy RR. See In re Generic Pharms. Pricing Antitrust Litig., 338 F.

Supp. 3d at 439-40 (agreeing with Defendants that guilty pleas of Heritage executives are not

direct evidence of a Doxy RR conspiracy).

        Moreover, DAPs do not allege that any purportedly illicit communication concerned all

three forms of Doxycycline (or even two). They do not allege that any Defendants traded

customers across different Doxycycline products.                  They do not allege that the alleged

coordination of Doxy RR pricing depended on similar agreements as to Doxy DR or Doxy

Mono. And they do not allege that West-Ward, specifically, was aware of any conduct or

communications regarding Doxy DR or Doxy Mono. At bottom, nothing renders plausible

DAPs’ allegations that West-Ward, which made only Doxy RR, or any other Defendant, joined

and participated in a conspiracy involving Doxy RR, Doxy DR, and Doxy Mono. Accordingly,

DAPs’ general Doxycycline claims against West-Ward also should be dismissed.20

IV.     CONCLUSION

        For the reasons stated above, no Plaintiff meets its burden to allege that West-Ward

plausibly participated in an overarching conspiracy. DAPs also do not meet their burden to

sufficiently allege their general Doxycycline sub-conspiracy claims against West-Ward.

Accordingly, West-Ward respectfully requests that this Court grant its motion and dismiss with

prejudice all claims against West-Ward in the EPPs’ and IRPs’ complaints and the overarching

conspiracy and Doxycycline claims against West-Ward in the DAPs’ complaints.




20
  It is inappropriate to read a claim for an individual Doxy RR conspiracy into DAPs’ general Doxycycline counts.
See, e.g., Rogers v. Detroit Police Department, 595 F. Supp. 2d 757, 766 (E.D. Mich. 2009) (explaining that courts
may not rewrite a complaint to include claims never presented). Accordingly, DAPs’ Doxycycline counts must rise
or fall as the three-drug conspiracy that DAPs plead.



                                                       15
      Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 23 of 24




DATED: February 21, 2019                      Respectfully submitted,

                                              /s/ Jan P. Levine
                                              Jan P. Levine
                                              Robin P. Sumner
                                              Michael J. Hartman
                                              PEPPER HAMILTON LLP
                                              3000 Two Logan Square
                                              Eighteenth & Arch Streets
                                              Philadelphia, PA 19103-2799
                                              Tel. (215) 981-4000
                                              Fax. (215) 981-4750


                                              Keith J. Harrison
                                              Shari Ross Lahlou
                                              CROWELL & MORING LLP
                                              1001 Pennsylvania Avenue, NW
                                              Washington, D.C. 20004-2595
                                              Tel. (202) 624-2500
                                              Fax. (202) 624-5116

                                              Attorneys for Defendant West-Ward
                                              Pharmaceuticals Corp.




                                    16
          Case 2:18-cv-00284-CMR Document 78 Filed 02/21/19 Page 24 of 24




                               CERTIFICATE OF SERVICE

       I hereby certify on this 21st day of February 2019, a true and correct copy of the

foregoing was filed electronically and is available for viewing and downloading from the Court’s

ECF System. Notice of this filing will be sent to all counsel of record by operation of the ECF

System.


Dated: February 21, 2019                                   /s/ Jan P. Levine
                                                           Jan P. Levine
